Fourth Court of Appeals
                                San Antonio, Texas
                                     February 28, 2020

                                   No. 04-19-00121-CV

                   TEXAS DEPARTMENT OF TRANSPORTATION,
                                 Appellant

                                             v.

                                    Rodolfo CANALES,
                                         Appellee

                 From the 81st Judicial District Court, Karnes County, Texas
                            Trial Court No. 15-08-00191-CVK
                        Honorable Walden Shelton, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice,
             Liza A. Rodriguez, Justice

       On January 23, 2020, appellant filed a motion for rehearing en banc. The motion for
rehearing en banc is DENIED.


                                                  _________________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2020.


                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court